DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art reference, Zhao et al, "Electrospun Fibrous Mats with Conjugated Tetraphenylethylene and Mannose for Sensitive Turn-On Fluorescent Sensing of Escherichia coli", teaches that conjugated mannose and tetraphenylethylene (hereinafter referred to as TPE-Man(nose) was successfully grafted (bound) onto polystyrene-co-maleic anhydride (PSMA) fibers to establish E. coli detection and quantitation in aqueous media by making use of the aggregation-induced emission AIE effect. Polyethyleneglycol (PEG) diamine was used as hydrophilic tethers to increase the conformational mobility of mannose grafts. When exposed to bacterial cells, the specific binding between mannose on the TPE-Man- conjugated fibers and FimH proteins of E. coli was accompanied by a significant increase of TPE fluorescence emission. An equation was drafted of the fluorescence intensities of fibrous mats against E. coli concentrations. The test strip format was established on TPE-Man- conjugated PSMA fibers after exposure to E. coli of different concentrations, providing a potential tool with a visual sensitivity of bacteria concentrations at very low concentration in a matter of minutes (see abstract, conclusion paragraph and scheme 1).


However, Zhao et al does not teach nor fairly suggests an analyte concentration measuring method including the step of preparing a solution containing an analyte with a solution containing aggregation-induced emission fluorescent material-containing particles that have a binding partner which binds with the analyte and that agglutinate and fluoresce when the analyte binds to the binding partner and the step of comparing a fluorescence intensity calibration curve for an analyte concentration with the fluorescence intensity, and associating the fluorescence intensity with the analyte concentration in the mixed solution (as required by claim 1).
Additionally, Zhao et al does not teach nor fairly suggests an aggregation-induced emission fluorescent material-containing particle including a core particle and an aggregation-induced emission fluorescent material provided on the core particle, wherein the aggregation-induced emission fluorescent material has a binding partner which binds with an analyte, and agglutinates and fluoresces when the analyte binds to the binding partner (as required by claim 4).
Furthermore, Zhao et al does not teach nor fairly suggests an inspection device including an insoluble carrier and a detection portion which is provided on the insoluble carrier, the detection portion including an aggregation-induced emission fluorescent material which has a binding partner which binds to an analyte and agglutinates and fluoresces when the analyte binds to the binding partner (as required by claim 8).

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JONATHAN BORTOLI/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797